Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 22-28, 33-35 & 37-39 are pending.  Of these, claims 33-35 & 38-39 are withdrawn.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22 & 37 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa (JP 03-169250) in view of Obara (US 5,698,919).
Regarding claim 22, Ozawa teaches an electric machine (axial gap brushless DC spindle motor), comprising: 
a stator (stator housing) 1 with inner and outer bearing races 13c & 14b (Figs.1&3); and 
a rotor (rotor hub) 2 formed as a unified piece of material comprising inner and outer bearing races 13b & 14c (Figs.1&3), 
wherein the inner and outer bearing races of the rotor and stator form respective inner (first) and outer (second) angular bearings 13 & 14 for rotary movement of the rotor about an axis (shaft) 12 relative to the stator with an air gap (not numbered) between the rotor and stator (Figs.1&3), the inner and outer bearings 13 & 14 are each pre-loaded angular bearings (English translation, p.9:3-4), in which pre-load forces on the inner bearings are provided at least in part 

    PNG
    media_image1.png
    252
    379
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    264
    395
    media_image2.png
    Greyscale

Ozawa does not teach the stator 1 is “formed as a unified piece of material” or that the stator and rotor each comprise “integrally formed” inner and outer bearing races, i.e., they are manufactured as one piece with the stator 1 and rotor 2.   
But, regarding the first feature, even though Ozawa’s shaft 12 appears to be a separate piece from stator housing 1, forming them as a unified piece of material would have been obvious to one of ordinary skill before the effective filing date since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill, or because use of a one piece construction instead of the construction shown in Ozawa would be merely a matter of obvious engineering design.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  In re Fridolph, 50 CCPA 745, 89 F.2d 509, 135 USPS 319.  
Further, Obara teaches an integral bearing electric motor comprising “integrally formed” bearing races 6 & 11 in stator shaft 5 and rotor hub 9, e.g., by machining (c.3:23-31; c.4:15-18; 

    PNG
    media_image3.png
    262
    344
    media_image3.png
    Greyscale

Thus, it would have been obvious before the effective filing date to “integrally form” the bearing races with the stator and rotor of Ozawa since Obara teaches this would have reduced the number of components & assembling steps, and reduced of the cost of manufacture.
Regarding claim 37, Ozawa teaches the bearings are “axially loaded” (i.e., preload generated by the magnetic suction force from the permanent magnet field magnet; p.10:10-12; p.12:3-8).
Claims 22 & 37 are rejected under 35 U.S.C. 103 as being unpatentable over Hans et al. (US 5,394,283) in view of Dobson (US 3,791,706).
Regarding claim 22, Hans generally teaches the invention of an electric machine (disk storage drive), comprising: 
a stator 2 formed as a unified piece of material with inner and outer bearing races (rings) 44 & 54; and 
a rotor 20 comprising inner and outer bearing races (rings) 42 & 52, 
wherein the inner and outer bearing races of the rotor and stator 42 & 44 and 52 & 54 form respective inner and outer bearings 40 & 50 for rotary movement of the rotor about an axis 

    PNG
    media_image4.png
    517
    688
    media_image4.png
    Greyscale

Hans’ rotor 20 is not “formed as a unified piece of material” since the rotor comprises a rotor disk 28 fastened to the bottom side of rim 26 of hub 22 (c.3:38-39).  Also, Hans teaches the bearing races are separate parts from the stator and rotor, not “integrally formed” with the rotor and stator (i.e., monolithic or homogeneous therewith, per the published specification ¶[0104], ¶[0128] & ¶[0130]-¶[0133]).  
But, regarding the first difference, forming Hans’ rotor as a unified piece of material instead of two pieces would have been obvious to one of ordinary skill before the effective filing Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  In re Fridolph, 50 CCPA 745, 89 F.2d 509, 135 USPS 319.  
Regarding the second difference, Dobson teaches antifriction bearings comprising outer and inner races 1 and 2 unitary or “integrally formed” with gear teeth 7 and attachment bracket 8, respectively, by casting and machining, so that the raceway or groove has the desired hardening characteristics (abstract; c.3:14-18; c.4:43-c.5:32; Figs.1-3). Thus, in addition to providing substantial hardness, it is not necessary to separately form the race members from different metals and fit them together as in the prior art, thereby reducing complications, expense, failure and weight (c.2:5-25).  

    PNG
    media_image5.png
    636
    490
    media_image5.png
    Greyscale


Regarding claim 37, in Hans the bearings 40 & 50 are axially loaded (i.e., pre-load force in the axial directions A & B per c.4:50-68; Fig.3).  
Claims 22 & 37 are rejected under 35 U.S.C. 103 as being unpatentable over Onda (JP 60-16335) in view of Tsuboi et al. (US 7,030,518).
Regarding claim 22, Onda teaches an electric machine (linear motor) B, comprising: 
a stator (fixed member) 13 formed as a unified piece of material with integrally formed bearing races 11; and 
a rotor (movable member) 14 formed as a unified piece of material comprising integrally formed bearing races 12, 
wherein the bearing races 12, 11 of the rotor 14 and stator 13 form respective bearings A (with rolling elements 15) for movement of the rotor 14 relative to the stator 13 with an air gap (not numbered) between the rotor and stator, the bearings 12, 11 each being pre-loaded angular bearings (note angled races 11/12), in which pre-load forces on the bearings A are provided at least in part by magnetic attraction between the stator 13 and rotor 14 (rotor permanent magnet 21 attracted to stator magnetic material 19 & opposed by coil 20 to maintain prescribed gap;  Figs.4-5). 

    PNG
    media_image6.png
    321
    390
    media_image6.png
    Greyscale

Onda’s machine is a linear motor and thus does not comprise “inner and outer” bearing races and corresponding “inner and outer” bearings for “rotary movement” of the rotor 14 “about an axis” relative to the stator 13.   
	But, Tsuboi teaches a position control stage comprising a linear motor 50 with an armature winding 3 installed in a stator (stationary bed) 1 that moves a rotor (turntable) 2 with field magnet 4 in a circular direction about axis Ob (c.6:49-c.7:30; Figs.3-4).  Tsuboi’s linear motor thus provides high precision, angular movement in a circular direction for, e.g., semiconductor and liquid display manufacturing equipment, measuring instruments assembling machines, tool machines, industrial robots and conveyors (c.3:27-35; c.6:32-38).

    PNG
    media_image7.png
    353
    534
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    741
    585
    media_image8.png
    Greyscale


Thus, it would have been obvious before the effective filing date to arrange Onda’s linear drive in a circular layout, thereby forming an axial flux machine, since Tsuboi teaches linear motors arranged in a circular layout would have provided high precision, angular movement in a circular direction for, e.g., semiconductor and liquid display manufacturing equipment, measuring instruments assembling machines, tool machines, industrial robots and conveyors. 
Further, when Onda’s linear drive is arranged in a circular layout per Tsuboi, the bearing races 11, 12 and bearings A form radially inner and outer bearing races and bearings and the rotor 14 rotates about an axis Ob relative to the stator 13.   
Regarding claim 37, in the combination, Onda’s bearings A are “axially loaded” in the sense of being preloaded by magnetic force acting in the direction of Tsuboi’s axis Ob.  
Claims 23 & 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa & Obara, Hans & Dobson or Onda & Tsuboi, as applied to claim 22, further in view of Nakano et al. (US Pat.Pub.2014/0145547).
The combinations do not teach the relationship of “the stator has N posts, the rotor has M poles; and N and M having the property that the greatest common divisor of N and M [i.e., the largest number that divides both N and M] is four or more” (claim 23). 
But, Nakano teaches a permanent magnet rotor comprising a stator with N posts (teeth) and slots, a rotor 11 with M poles (Fig.3), wherein the greatest common divisor P between M and Ns is three or greater (claim 4). Thus, Nakano overlaps the claimed range. Further, in a third embodiment (Fig.3), Nakano teaches a specific example within the claimed range where the rotor 11 has M=20 magnet poles 13 and the stator 21 has N=24 posts/teeth and slots so that the greatest common divisor between N and M is four (¶[0133]-¶[0134]; Fig.3). Nakano teaches this 

    PNG
    media_image9.png
    587
    550
    media_image9.png
    Greyscale

It would have been obvious before the effective filing date to provide the motor of Osawa & Obara, Hans & Dobson or Onda & Tsuboi with a stator having N posts, a rotor having M poles, and N and M having the property that the greatest common divisor of N and M is four or more since Nakano teaches a range of stator posts, rotor poles and greatest common divisors thereof which overlaps the claimed range and also teaches a specific example within the claimed range, to reduce vibration and noise and increase torque. With respect to anticipation of ranges, it is noted that prior art which teaches a range overlapping or touching the claimed range anticipates if the prior art range discloses the claimed range with sufficient specificity. See MPEP 2131.03(II). Also, a specific example in the prior art which is within a claimed range anticipates the range. See MPEP 2131.03(I).  
Regarding claim 26, Nakano overlaps the claimed range of “both N and M are 60 or more” [sic] since the rotor pole number M is 18n ± 4n and the slot number is 18n, n being an integer (¶[0120]), or M is 12n ± 2n and the slot number is 12n (¶[0135]).
Claims 24-25 & 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa/Obara/Nakano, Hans/Dobson/Nakano or Onda/Tsuboi/Nakano as applied to claim 23 above, further in view of Konecny (US 4,774,428).
The combinations do not further teach the posts are “divided into sections with a common phase of electrical excitation in conductors around the posts in each section and/or there is an even number of posts in each section” (claim 24).  
But, Konecny teaches a three-phase permanent magnet rotary machine comprising a stator (armature) 18 and permanent magnet rotor 12 (c.2:54-c.3:11), wherein the stator comprises posts (poles) 22 divided into sections (sets) with a common phase of electrical excitation in conductors around the posts in each section (each phase has three coils, each wound around a respective armature pole, e.g.,, for phase A, coils A1, A2, A3; c.3:12-44; Figs.1&1A-1B). This winding arrangement achieves compactness and high energy efficiency and avoids overlapping of coils, thereby minimizing the volume of coil wire and minimizing impedance of the winding while maximizing efficiency and torque (or emf) per turn (c.2:2-17; c.3:30-44).

    PNG
    media_image10.png
    862
    590
    media_image10.png
    Greyscale


Regarding claim 25, Konecny teaches the stator posts (poles) 22 are divided into at least three sections (sets), e.g., stator posts 22 wound with respective coils A1-A3, B1-B3 & C1-C3; c.3:12-44 Figs.1&1A-1B).
Regarding claim 27, Konecny teaches the conductors on the stators further comprise multiphase wiring configurations (e.g., three phases A-C, c.3:12-29).    
Regarding claim 28, Konecny teaches each of the three or more sections (sets) comprises a number of wired posts (i.e., each pole in a set is wound with a coil of a phase, e.g.,, for phase A, coils A1, A2, A3 are wound around a pole set; c.3:12-44; Figs.1&1A-1B), and in which the number of wired posts for each of the three or more sections is the same (in the noted example, each set comprises three poles, with more encompassed by the teaching at c.3:57-c.4:18).
 
Response to Arguments
Applicant’s arguments with respect to claims 22-28 & 36-37 have been considered but are not persuasive.
Regarding the rejection of claim 22 over Ozawa & Obara, applicant argues Ozawa does not disclose the pre-load forces on the inner bearings are provided at least in part by magnetic 
Regarding the rejection of claim 22 over Hans & Dobson, applicant argues Han’s centered hub 22, to which inner ring 42 of ball bearing 40 is mounted, is not unified with the ‘plate’ 28 of the rotor” (Response, p.5).  In response, while it does appear Han’s rotor hub 22 and plate 28 are two separate parts, unifying them into a single piece would have been obvious to one of ordinary skill before the effective filing date since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill, or that use of a one piece construction instead of the construction shown in Hans would be merely a matter of obvious engineering design.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893).  In re Fridolph, 50 CCPA 745, 89 F.2d 509, 135 USPS 319.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hill (US 7,385,329) teaches an electric machine comprising a primary part 1 a secondary part 9 separated by an air gap and moveable in relation to each other in a direction of movement of tracks 8 (c.5:34-61; Fig.1). Hill teaches the tracks can be arranged in a linear direction to form a linear direct drive or in a full circle to form an axial flux machine (c.4:37-39; c.6:48-54).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029.  The examiner can normally be reached on 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/            Primary Examiner, Art Unit 2832